DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 14 March 2022 is hereby acknowledged. Claims 2-4, 7-10, 13, 16, 18, 21, 22, 47, and 59-64 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 14 March 2022. In particular, claim 47 has been amended to require a waterborne dispersion, and claims 63-64 are withdrawn. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
Claims 63 and 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites a threshold of 5 wt % gel. From the specification, this appears to be a measure of gel content, which is a measure of non-solubility in a specific solvent. However, nowhere in the specification is there set forth the conditions for such measurement, in particular the solvent by which the gel content is measured. Specifically, none of the inventive examples appear to have been assessed for gel wt %, nor does the reference cited in the specification appear to provide such measurement protocol. As such, a person of ordinary skill in the art would not be able to assess the method for assessing the wt% gel of a polymer to determine whether it is within the recited range.

Claim Rejections - 35 USC § 103
Claims 2-4, 7-10, 13, 16, 18, 21, 22, 47, and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,585,813 (“Brown”).
	As to claims 47, 2, and 59-62, Brown teaches an aqueous, thus waterborne dispersion of a polymer (abstract; 9:45-55). Brown teaches the polymer is the reaction product of an acidic addition polymer (acid functional resin) and an epoxy resin (abstract). 
	Brown teaches the acid functional resin is reacted with amine prior to reaction with epoxy (4:23-25) as required by claims 47 and 2, the preferred amine being dimethylaminoethanol (5:39-55), present in amounts to neutralize at least 5% of the acid groups (5:46-52), thus the acid functional resin reacted with epoxy is a reaction product of acid functional resin and a functionalized amine. Further, since the dimethylaminoethanol is hydroxyl functional, the product would be expected to have hydroxyl groups. Further, Brown notes that the esterification of acid and epoxy results in hydroxy ester (1:30-36). 
	Brown teaches the polymer dispersion may be reacted with curing (crosslinking) agents such as phenoplasts (5:54-6:19), and is thus a crosslinkable aqueous dispersion. 
	Brown does not explicitly state the polymer is hyperbranched. However, Brown teaches that the starting resin has high functionality (4:12-23), and teaches it is desirable to react a high degree of epoxy with the polymer, teaching an excess of epoxy to carboxyl groups, with some of the carboxyl groups being neutralized (6:19-37). From this, it is reasonable to conclude that the carboxyl functional resins would have plural branching groups from the epoxy, and would be hyperbranched as defined by applicant’s specification, para. 0039.
	Brown teaches a composition of the dispersion and crosslinking agent (9:55-65), which is then used for coating (9:65-10:5). Brown does not explicitly teach a two-pack kit; however, Brown suggests that the dispersion can be further formulated by addition of curing (crosslinking) agents) (11:14-20), which would be addition to a finished dispersion, thus implying separate polymeric dispersion and curing (crosslinking) agent, thus a two pack composition.
Brown does not teach a rise in viscosity of as an end of life marker at the level recited in claims 47 and 59-62. However, since Brown teaches the same composition of hydroxyl functional resin and crosslinking agent, it would be expected that such a composition would exhibit the same change in viscosity as recited in claims 47 and 59-62.
	As to claim 3, Brown, in examples, teaches the acid functional polymer is methacrylic acid based (Examples 1-3), thus a non-acrylic acid functional resin. 
	As to claim 4, Brown teaches at least 5% of carboxyl groups of the polymer, thus at least 5 mol% (2:42-47).
	As to claim 7, Brown teaches the epoxy resin is a mixture of monoepoxides and diepoxides of high molecular weight (2:64-3:15), thus a combination of monoepoxy and polyepoxy functional polymers.
	As to claim 8, Brown teaches diglycidyl ethers made by reaction of epichlorohydrin with bisphenol A having a molecular weight of 350 to 6000 (4:55-60), which in a diglycidyl ether, would be expected to have an epoxy equivalent weight of 175 to 3000, which overlaps the recited range, and specifically teaches the use of DER 383, which is diglycidyl ether of bisphenol A having epoxy equivalent weight of 178-186 (7:40-55).
	As to claim 9, Brown teaches the polyepoxy are diglycidyl ether of bisphenol A (4:55-60).
	As to claim 10, Brown teaches that the mixtures of epoxide resins used are provided by partial defunctionalization of diglycidyl ether of bisphenol A (4:59-5:30), and as such, the monoepoxides would be expected to be glycidyl ethers.
	As to claim 13, Brown teaches dimethylaminoethanol as a preferred amine (see, e.g., example 5), which meets formula I where R5 and R6 are methyl, l is 0, and R1 and R4 are hydrogen.
	As to claim 16, Brown teaches examples of resins that are copolymers of styrene and methacrylic acid (10:14-35), where methacrylic acid meets formula V where R20 is methyl, R19 is hydrogen.
	As to claim 18, Brown teaches the acid functional resin has a Mn in the preferably range of 3000 to 6000 (6:38-41).
	As to claim 21, Brown teaches curing with reactive curing agent, thus crosslinker (5:57-6:20).
	As to claim 22, Brown teaches the curing (crosslinking agent) may be a melamine type curing agent (9:55-60).

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that the waterborne limitation overcomes Brown. The Office disagrees, as the examples of Brown clearly include dispersions in water (abstract; 9:45-55).
 Applicant argues, with support from the declaration of Mohsen Soleimani, that Brown does not provide support for a two pack coating composition. The Office disagrees. Brown clearly states that the curing agent can be added to the resin dispersion before application, which is the same as a two pack coating composition, whether or not it is marketed in this manner.
As to the evidence provided by applicant that Brown does not support a finding that such a composition would inherently have a viscosity increase as recited, this appears insufficient to overcome a presumption that the coating of Brown has the ability to increase viscosity in the recited manner. First, the comparative example W uses ammonia rather than the functionalized amine as claimed. However, Brown teaches the use of functionalized amine as a neutralizing agent for a resin in a waterborne dispersion. Therefore, this evidence does not rebut the presumption that the coating composition of Brown would have the viscosity increase, as the comparative example using ammonia is not commensurate with the closest prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764